   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -----------------------------------------------------X
   ERIC ROGERS,                                                           AFFIRMATION IN
                                                                        SUPPORT OF REQUEST
                                               Plaintiff,               FOR CERTIFICATE OF
                                                                             DEFAULT
                         -against-

                                                                             Civil Action No.:
   BURRITOS Y MAS, CORP AND                                                1:19-cv-10333-MKV
   1571 LEXINGTON LLC,

                                                Defendants.
   -----------------------------------------------------X



   I, Bradly G. Marks, an attorney duly admitted to practice law in the State of New York and

Southern District of New York, hereby affirms the truth of the following under penalty of perjury:


       1. I am associated with The Marks Law Firm, PC, attorneys for Plaintiff in the above-

           captioned action and I am familiar with all the facts and circumstances in this action.

       2. This action was commenced on November 6, 2019 by filing a Summons and Complaint

           (Exhibit A).

       3. On November 20, 2019 service was effectuated on Defendants Burritos Y Mas, Corp and

           1571 Lexington LLC through the secretary of state (Exhibit B).

       4. The time for Defendants Burritos Y Mas, Corp and 1571 Lexington LLC to answer or

           otherwise move with respect to the complaint herein has expired on December 11, 2019.

       5. Defendants Burritos Y Mas, Corp and 1571 Lexington LLC have not answered or

           otherwise moved with respect to the complaint, and the time for Defendants Burritos Y

           Mas, Corp and 1571 Lexington LLC to answer or otherwise move has not been extended.
   6. Defendants Burritos Y Mas, Corp and 1571 Lexington LLC are a corporation and not an

      infant or incompetent.

   7. Defendants Burritos Y Mas, Corp and 1571 Lexington LLC are not presently in the

      military service of the United States as appears from facts in this litigation.

   8. Defendants Burritos Y Mas, Corp and 1571 Lexington LLC are jointly and severally

      indebted to Plaintiff, Eric Rogers.


Dated: New York, New York
            June 29, 2019


                                            THE MARKS LAW FIRM


                                            By:
                                             Bradly G. Marks
                                            175 Varick Street, 3rd Fl
                                             New York, NY 10014
                                             T:(646) 770-3775
                                             F: (646) 770- 2639
                                             brad@markslawpc.com
Exhibit A
Exhibit B
